Exhibit 10.3

INDEMNITY AGREEMENT

REGARDING HAZARDOUS MATERIALS

THIS INDEMNITY AGREEMENT REGARDING HAZARDOUS MATERIALS (this “Agreement”), is
made as of this 31st day of July, 2014, by CARTER VALIDUS OPERATING PARTNERSHIP
II, LP, a Delaware limited partnership (“Borrower”), CARTER VALIDUS MISSION
CRITICAL REIT II, INC., a Maryland corporation (“REIT”), EACH OF THE ENTITIES
IDENTIFIED AS “INITIAL SUBSIDIARY GUARANTORS” ON THE SIGNATURE PAGES OF THIS
AGREEMENT (the “Initial Subsidiary Guarantors”) and EACH ADDITIONAL GUARANTOR
(AS DEFINED IN THE CREDIT AGREEMENT [HEREINAFTER DEFINED]) THAT MAY HEREAFTER
BECOME A PARTY TO THE THIS AGREEMENT (REIT, Initial Subsidiary Guarantors and
such Additional Guarantors are sometimes hereinafter referred to individually as
a “Guarantor” and collectively as “Guarantors”) for the benefit of KEYBANK
NATIONAL ASSOCIATION, a national banking association (“KeyBank”), as Agent for
itself and such other lenders which may now or hereafter become parties to the
“Credit Agreement” (KeyBank in its capacity as Agent is hereinafter referred to
as “Agent”, and KeyBank, for itself, and such other lenders are hereinafter
referred to collectively as the “Lenders”).

W I T N E S S E T H:

WHEREAS, the Initial Subsidiary Guarantors and Additional Guarantors are the
owners or lessees with respect to “Mortgaged Properties” more particularly
described in the “Mortgages” (as such terms are defined in the Credit Agreement
hereinafter defined), and the “Land” shall include the real property described
therein (the Land, together with all improvements now or hereafter located in,
on or under the Land, collectively, the “Property”);

WHEREAS, Borrower, Agent, and the Lenders from time to time a party thereto
entered into that certain Credit Agreement dated as of even date herewith (as
the same may be varied, extended, supplemented, consolidated, replaced,
increased, renewed, modified, amended or restated from time to time, the “Credit
Agreement”);

WHEREAS, Lenders have agreed to provide to Borrower a revolving credit loan
facility in the amount of up to $35,000,000.00 (the “Loan”) pursuant to the
Credit Agreement, which Loan may be increased to up to $300,000,000.00 pursuant
to Section 2.11 of the Credit Agreement (the “Loan”), and which Loan is
evidenced by, among other things, those certain Revolving Credit Notes of even
date herewith made by Borrower to the order of Lenders in the aggregate
principal face amount of $35,000,000.00 and that certain Swing Loan Note made by
Borrower to the order of KeyBank in the principal face amount of $10,000,000.00
(together with all amendments, modifications, replacements, consolidations,
increases, supplements and extensions thereof, collectively, the “Note”) and
secured by, among other things, the Mortgages on the Property;

WHEREAS, Guarantors have executed and delivered to Agent and the Lenders that
certain Unconditional Guaranty of Payment and Performance dated as of even date
herewith;



--------------------------------------------------------------------------------

WHEREAS, as a condition to execution of the Credit Agreement, Lenders require
Borrower and Guarantor to provide certain indemnities concerning Hazardous
Substances (as hereinafter defined) presently upon, in or under the Property, or
hereafter placed or otherwise located thereon or therein;

WHEREAS, to induce Lenders to make the Loan, Borrower and Guarantors agreed to
provide this Agreement for Lenders’ and Agent’s benefit.

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 ($10.00)
Dollars and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Lenders and Agent, by their acceptance of
delivery hereof, and Borrower and the Guarantors hereby agree as follows:

1. Definitions. Capitalized terms that are used herein that are not otherwise
defined herein shall have the meanings set forth in the Credit Agreement. It is
acknowledged and agreed that the “Mortgage” shall include any Mortgage delivered
after the date hereof and any amendment to the Mortgage, and the “Land” shall
include the real property described therein. The following definitions shall
apply for purposes of this Agreement:

(a) “Environmental Law” shall mean any agreement or restriction pertaining to
any Mold Condition or any federal, state or local statute, regulation,
ordinance, code, rule, regulation or rule of common law or any judicial or
administrative decree or decision, whether now existing or hereinafter enacted,
promulgated or issued, with respect to any Hazardous Substances, Mold, drinking
water, groundwater, wetlands, landfills, open dumps, storage tanks, underground
storage tanks, solid waste, waste water, storm water run-off, waste emissions or
wells. Without limiting the generality of the foregoing, the term shall
encompass each of the following statutes and their state and local equivalents,
and regulations promulgated thereunder, and amendments and successors to such
statutes and regulations, as are applicable and as may be enacted and
promulgated from time to time: (i) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (codified in scattered sections of 26
U.S.C.; 33 U.S.C.; 42 U.S.C. and 42 U.S.C. §9601 et seq.); (ii) the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. §6901 et seq.); (iii) the
Hazardous Materials Transportation Act (49 U.S.C. §1801 et seq.); (iv) the Toxic
Substances Control Act (15 U.S.C. §2061 et seq.); (v) the Clean Water Act (33
U.S.C. §1251 et seq.); (vi) the Clean Air Act (42 U.S.C. §7401 et seq.);
(vii) the Safe Drinking Water Act (21 U.S.C. §349; 42 U.S.C. §201 and §300f et
seq.); (viii) the National Environmental Policy Act of 1969 (42 U.S.C. §4321);
(ix) the Superfund Amendment and Reauthorization Act of 1986 (codified in
scattered sections of 10 U.S.C., 29 U.S.C., 33 U.S.C. and 42 U.S.C.); and
(x) Title III of the Superfund Amendment and Reauthorization Act (40 U.S.C.
§1101 et seq.).

(b) “Hazardous Substances” shall mean each and every element, compound, chemical
mixture, contaminant, pollutant, toxic substances, oil, material, waste or other
substance which is defined, determined or identified as hazardous or toxic under
any Environmental Law. Without limiting the generality of the foregoing, the
term shall mean and include:

(i) “hazardous substances” as defined in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the Superfund Amendment and
Reauthorization Act of 1986, or Title III of the Superfund Amendment and
Reauthorization Act, each as amended, and regulations promulgated thereunder;

 

2



--------------------------------------------------------------------------------

(ii) “hazardous waste” and “regulated substances” as defined in the Resource
Conservation and Recovery Act of 1976, as amended, and regulations promulgated
thereunder;

(iii) “hazardous materials” as defined in the Hazardous Materials Transportation
Act, as amended, and regulations promulgated thereunder; and

(iv) “chemical substance or mixture” as defined in the Toxic Substances Control
Act, as amended, and regulations promulgated thereunder.

(c) “Indemnified Parties” shall mean each of Lenders, Agent, their respective
parent, subsidiaries and affiliates, each of their respective shareholders,
directors, officers, employees and agents, each trustee under a Mortgage, and
the successors and assigns of any of them; and “Indemnified Party” shall mean
any one of the Indemnified Parties.

(d) “Mold” shall mean surficial or airborne microbial constituents, regardless
of genus, species, or whether commonly referred to as mildew, mold, mold spores,
fungi, bacteria or similar description.

(e) “Mold Condition” shall mean the growth or existence of Mold, in such
condition, location or quantity as would, individually or in the aggregate,
pursuant to applicable Environmental Law or commercially reasonable industry
standards, have a material adverse effect on (i) human health or the
environment, or (ii) the value or condition of the Property.

(f) “Release” shall mean any releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, storing, escaping, leaching,
dumping, or discarding, burying, abandoning, or disposing into the environment.

(g) “Threat of Release” shall mean a substantial likelihood of a Release which
requires, pursuant to Environmental Law, action to prevent or mitigate damage to
the environment which may result from such Release.

2. Indemnity Agreement. Borrower and Guarantors, each jointly and severally,
covenant and agree, at their sole cost and expense, to indemnify, defend (at
trial and appellate levels and with attorneys, consultants and experts
reasonably acceptable to Lenders) and hold each Indemnified Party harmless
against and from any and all liens, damages, losses, liabilities, obligations,
settlement payments, penalties, assessments, citations, directives, claims,
litigation, demands, defenses, judgments, suits, proceedings, costs,
disbursements or expenses of any kind or of any nature whatsoever (including,
without limitation, reasonable attorneys’, consultants’ and experts’ fees and
disbursements incurred in investigating, defending against, settling or
prosecuting any claim, litigation or proceeding) which may at any time be
imposed upon, incurred by or asserted or awarded against such Indemnified Party
or the Property, and arising directly or indirectly from or out of: (A) the
Release or Threat of Release of any Hazardous

 

3



--------------------------------------------------------------------------------

Substances on, in, under or affecting all or any portion of the Property or any
Hazardous Substances migrating to any surrounding areas from the Property,
regardless of whether or not caused by or within the control of Borrower or any
Guarantor; (B) the existence of any Mold Condition on, in, under or affecting
all or any portion of the Property, regardless of whether or not caused by or
within the control of Borrower or any Guarantor; (C) the violation of any
Environmental Laws relating to or affecting the Property, Borrower or any
Guarantor, whether or not caused by or within the control of Borrower or any
Guarantor; (D) the failure of Borrower or any Guarantor to comply fully with the
terms and conditions of this Agreement or Sections 7.5 (b) and (c), 7.6(b), 7.10
and 8.6 of the Credit Agreement, as if such sections were specifically set forth
herein; (E) the violation of any Environmental Laws in connection with other
real property of Borrower or any Guarantor which gives or may give rise to any
rights whatsoever in any party with respect to the Property by virtue of any
Environmental Laws; or (F) the enforcement of this Agreement, including, without
limitation, (i) the costs of assessment, containment and/or removal of any and
all Hazardous Substances from all or any portion of the Property or any
Hazardous Substances migrating to any surrounding areas from the Property,
(ii) the costs of assessment, containment, abatement, remediation and/or removal
of any Mold Condition from all or any portion of the Property pursuant to or in
accordance with any Environmental Law, (iii) the costs of any actions taken in
response to a Release or Threat of Release of any Hazardous Substances on, in,
under or affecting all or any portion of the Property or any Hazardous
Substances migrating to any surrounding areas from the Property to prevent or
minimize such Release or Threat of Release so that it does not migrate or
otherwise cause or threaten danger to present or future public health, safety,
welfare or the environment, (iv) the costs of any actions taken in response to
any Mold Condition on, in, under or affecting all or any portion of the Property
to prevent or minimize such Mold Condition so that it does not migrate or
otherwise cause or threaten danger to present or future public, health, safety,
welfare or the environment, and (v) costs incurred to comply with applicable
Environmental Laws in connection with all or any portion of the Property or any
Hazardous Substances migrating to surrounding areas from the Property; provided,
however, nothing contained in this paragraph shall require Borrower or any
Guarantor to indemnify, defend or hold any Indemnified Party harmless from any
matter, cost or expense arising or resulting solely from such Indemnified
Party’s own gross negligence or willful misconduct as determined by a final
judgment of a court of competent jurisdiction after the exhaustion of all
applicable appeal periods. Nothing herein shall require Borrower or any
Guarantor to indemnify, defend or hold any Indemnified Party harmless from any
matter, cost or expense relating to a Release or Threat of Release of Hazardous
Substances or violation of any Environmental Law or the existence of any Mold
Condition first occurring after the Agent, Lenders or their nominee or any
purchaser acquires title to the applicable Property by the exercise of its
foreclosure remedies or by deed or assignment in lieu of foreclosure. Nothing
herein shall be construed for purposes of any Environmental Law as devolving
control of the Property or imposing owner or operator status on Agent, any
Lender, or any trustee acting on their behalf.

3. Survival. Except as expressly provided in Paragraph 2, above, the indemnity
set forth above in Paragraph 2 shall survive the repayment of the Loan and any
exercise of any remedies under any Mortgage, including without limitation, the
power of sale, or any other remedy in the nature of foreclosure, and shall not
merge with any deed or assignments given by Borrower or any Guarantor to Agent
or Lenders in lieu of foreclosure or any deed or assignments under a power of
sale.

 

4



--------------------------------------------------------------------------------

4. No Waiver. The liabilities of Borrower and Guarantors under this Agreement
shall remain in full force and effect and shall in no way be limited or impaired
by, and Borrower and each Guarantor hereby consent to and agree to be bound by,
any amendment or modification of the provisions of the Loan Documents (but
excluding amendments to this Agreement unless made in accordance with Paragraph
11 below) to or with Lenders or Agent by Borrower or Guarantors or any person
who succeeds Borrower or any Guarantor as owner of the fee or leasehold interest
in a Property. In addition, notwithstanding any terms of any of the Loan
Documents to the contrary, the liability of Borrower and Guarantors under this
Agreement shall remain in full force and effect and shall in no way be limited
or impaired by: (i) any extensions of time for performance required by any of
the Loan Documents; (ii) except as expressly provided in Paragraph 2 above, any
sale, assignment or foreclosure of the Note or any Mortgage or any sale or
transfer of all or part of the Property; (iii) any exculpatory provision in any
of the Loan Documents limiting Lenders’ or Agent’s recourse to property
encumbered by the Mortgages or to any other security, or limiting Lenders’ or
Agent’s rights to a deficiency judgment against any Guarantor or Borrower;
(iv) the accuracy or inaccuracy of the representations and warranties made by
Borrower or any Guarantor under any of the Loan Documents; (v) the release of
Borrower or any Guarantor or any other Person from performance or observance of
any of the agreements, covenants, terms or conditions contained in the Loan
Documents by operation of law, Lenders’ or Agent’s voluntary act, or otherwise;
(vi) the release or substitution, in whole or in part, of any security for the
Note; (vii) Lenders’ or Agent’s failure to record any Mortgage, file any UCC-1
financing statements (or Lenders’ or Agent’s improper recording or filing of any
thereof) or to otherwise perfect, protect, secure or insure any security
interest or lien given as security for the Note; (viii) any indemnification that
might be provided by a tenant of the Property or any other Person; and, in any
such case, whether with or without notice to Borrower or Guarantors and with or
without consideration; (ix) Lenders’ or Agent’s omission or delay to exercise
any right described in this Agreement or in connection with any notice (except
for notices required of the Lenders or Agent pursuant to this Agreement),
demand, warning or claim regarding violations of any Environmental Laws
governing the Property; (x) any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to any Guarantor or Borrower, or any affiliate of any Guarantor or
Borrower, or any action taken with respect to this Agreement by any trustee or
receiver or by any court in any such proceeding, whether or not Borrower or such
Guarantor shall have had notice or knowledge of any of the foregoing; (xi) any
acceptance of partial performance of any of the obligations of Borrower under
the Loan Documents; or (xii) any bid or purchase at any sale of the collateral
described in the Loan Documents or otherwise.

5. Separate Obligations.

(a) The certifications, representations, warranties, covenants and agreements of
Borrower and Guarantors set forth in this Agreement (including, without
limitation, the indemnity provided for in Paragraph 2 above) are separate and
distinct obligations from Borrower’s and Guarantors’ obligations under the Loan
Documents; and, notwithstanding anything to the contrary contained in any Loan
Document, and even though the certifications, representations, warranties,
covenants or agreements of Borrower and Guarantors contained herein may be
identical or substantially similar to certifications, representations,
warranties, covenants or agreements of Borrower and Guarantors set forth in the
Loan Documents and secured thereby, the obligations of Borrower and Guarantors
under this Agreement are not

 

5



--------------------------------------------------------------------------------

secured by the lien of the Mortgages or the security interests or other
collateral described in the Mortgages or the other Loan Documents, it being the
intent of Borrower and Guarantors to create separate obligations of Borrower and
Guarantors hereunder which can be enforced against such Persons without regard
to the existence of the Mortgages or other Loan Documents or the liens or
security interests created therein.

(b) This Agreement shall be deemed to be continuing in nature and shall not be
discharged or satisfied by repayment of the Obligations or by the exercise of
any remedy by Agent under the Loan Documents, including foreclosure of any
Mortgage or other security documents, and shall, except as expressly provided in
Paragraph 2 above, continue in effect after any transfer of the Property,
including, without limitation, transfers pursuant to foreclosure proceedings (or
in lieu of foreclosure) and subsequent transfers, even if, as a part of any such
remedy, the Obligations are paid or satisfied in full.

(c) Borrower and each Guarantor hereby specifically agrees that the fact that
this Agreement is included in the definition of “Loan Documents”, and that,
accordingly, a misrepresentation or default hereunder shall constitute a default
under the Mortgages and other Loan Documents, shall not be construed to imply
that any statement or agreement set forth above in this Paragraph 5 is
inaccurate or untrue in any respect whatsoever.

(d) Borrower and each Guarantor hereby specifically agrees never to make any
allegation contrary to the forgoing provisions of this Paragraph 5 and expressly
waives and renounces any and all claims, defenses and other rights which are
dependent upon an allegation or proposition contrary to the foregoing provisions
of this Paragraph 5; and Borrower and each Guarantor hereby expressly waives and
renounces the benefit of any statute or rule of law or equity now provided, or
which may hereafter be provided, which would produce a result contrary to or in
conflict with the foregoing provisions of this Paragraph 5 or in conflict with
or in derogation of the indemnity set forth in Paragraph 2 above.

6. Waiver by Borrower and Guarantors. BORROWER AND EACH GUARANTOR WAIVES ANY
RIGHT OR CLAIM OF RIGHT TO CAUSE A MARSHALLING OF BORROWER’S OR ANY GUARANTOR’S
ASSETS OR TO CAUSE LENDERS OR AGENT TO PROCEED AGAINST ANY OF THE SECURITY FOR
THE LOAN BEFORE PROCEEDING UNDER THIS AGREEMENT AGAINST BORROWER OR ANY
GUARANTOR OR TO PROCEED AGAINST BORROWER OR GUARANTORS, OR ANY OF THEM, IN ANY
PARTICULAR ORDER. BORROWER AND EACH GUARANTOR AGREES THAT ANY PAYMENTS REQUIRED
TO BE MADE HEREUNDER SHALL BECOME DUE ON DEMAND. BORROWER AND EACH GUARANTOR
EXPRESSLY WAIVES AND RELINQUISHES ALL RIGHTS AND REMEDIES (INCLUDING ANY RIGHTS
OF SUBROGATION FOR SO LONG AS THE OBLIGATIONS ARE NOT INDEFEASIBLY PAID AND
SATISFIED IN FULL AND THE LENDERS’ OBLIGATIONS TO EXTEND CREDIT UNDER THE CREDIT
AGREEMENT HAVE NOT BEEN TERMINATED) ACCORDED BY APPLICABLE LAW TO BORROWER OR
GUARANTOR THAT IT MAY HAVE AGAINST LENDERS OR AGENT. BORROWER AND EACH GUARANTOR
COVENANTS AND AGREES THAT UPON THE COMMENCEMENT OF A VOLUNTARY OR INVOLUNTARY
BANKRUPTCY PROCEEDING BY OR AGAINST BORROWER OR ANY GUARANTOR, NEITHER BORROWER
NOR ANY GUARANTOR

 

6



--------------------------------------------------------------------------------

SHALL SEEK A SUPPLEMENTAL STAY OR OTHERWISE PURSUANT TO 11 U.S.C. §105 OR ANY
OTHER PROVISION OF THE BANKRUPTCY REFORM ACT OF 1978, AS AMENDED, OR ANY OTHER
DEBTOR RELIEF LAW (WHETHER STATUTORY, COMMON LAW, CASE LAW, OR OTHERWISE) OF ANY
JURISDICTION WHATSOEVER, NOW OR HEREAFTER IN EFFECT, WHICH MAY BE OR BECOME
APPLICABLE, TO STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT THE ABILITY OF
LENDER TO ENFORCE ANY RIGHTS OF LENDER OR AGENT AGAINST BORROWER OR ANY
GUARANTOR BY VIRTUE OF THIS AGREEMENT OR OTHERWISE.

7. Delay. No delay on Lenders’ or Agent’s part in exercising any right, power or
privilege under any of the Loan Documents shall operate as a waiver of any
privilege, power or right hereunder.

8. Releases. Any one or more of Borrower or Guarantors or any other party liable
upon or in respect of this Agreement or the Loan may be released without
affecting the liability of any party not so released.

9. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original. Said counterparts shall constitute
but one and the same instrument and shall be binding upon each of the
undersigned individually as fully and completely as if all had signed but one
instrument so that the joint and several liability of each of the undersigned
hereunder shall be unaffected by the failure of any of the undersigned to
execute any or all of the said counterparts.

10. Notices. Each notice, demand, election or request provided for or permitted
to be given pursuant to this Agreement shall be given in the manner provided in
the Credit Agreement if given to Borrower or Agent or as provided in the
Guaranty if given to any Guarantor.

11. Amendments. No provision of this Agreement may be changed, waived,
discharged or terminated orally, by telephone or by any other means except by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.

12. Effect. Except as herein provided, this Agreement shall be binding upon and
shall inure to the benefit of each of the Borrower, each of the Guarantors and
their respective successors, successors-in-title and assigns, and shall inure to
the benefit of Lenders, Agent, the other Indemnified Parties, and their
respective successors and assigns. Notwithstanding the foregoing, none of
Borrower or Guarantors, without the prior written consent of Lenders in each
instance, may assign, transfer or set over to another, in whole or in part, all
or any part of their benefits, rights, duties and obligations hereunder,
including, but not limited to, performance of and compliance with conditions
hereof.

13. GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW IN ALL RESPECTS BE GOVERNED BY, AND INTERPRETED AND
DETERMINED IN

 

7



--------------------------------------------------------------------------------

ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. BORROWER AND EACH GUARANTOR
HEREBY IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO PERSONAL JURISDICTION IN
THE STATE OF NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, AND (B) WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE
LAWS OF ANY STATE (I) TO THE RIGHT, IF ANY, TO TRIAL BY JURY, OR (II) TO OBJECT
TO JURISDICTION WITHIN THE STATE OF NEW YORK OR VENUE IN ANY PARTICULAR FORUM
(INCLUDING FEDERAL) WITHIN THE STATE OF NEW YORK. BORROWER AND EACH GUARANTOR
AGREES THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER
APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING
MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED
TO BORROWER AT THE ADDRESSES SET FORTH IN THE CREDIT AGREEMENT OR TO GUARANTOR
AT THE ADDRESS SET FORTH IN THE GUARANTY, AND SERVICE SO MADE SHALL BE COMPLETE
FIVE (5) DAYS AFTER THE SAME SHALL BE SO MAILED. NOTHING CONTAINED HEREIN,
HOWEVER, SHALL PREVENT LENDERS OR AGENT FROM BRINGING ANY SUIT, ACTION OR
PROCEEDING OR EXERCISING ANY RIGHTS AGAINST ANY SECURITY AND AGAINST BORROWER OR
ANY GUARANTOR PERSONALLY, AND AGAINST ANY PROPERTY OF BORROWER OR ANY GUARANTOR,
WITHIN ANY OTHER STATE. INITIATING SUCH SUIT, ACTION OR PROCEEDING OR TAKING
SUCH ACTION IN ANY STATE SHALL IN NO EVENT CONSTITUTE A WAIVER OF THE AGREEMENT
CONTAINED HEREIN THAT THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN THE RIGHTS
AND OBLIGATIONS OF BORROWER, GUARANTORS, LENDERS AND AGENT HEREUNDER OR OF THE
SUBMISSION HEREIN MADE BY BORROWER AND THE GUARANTORS TO PERSONAL JURISDICTION
WITHIN THE STATE OF NEW YORK.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Guarantors have caused this Agreement to be
executed under seal as of the day and year first written above.

 

BORROWER: CARTER VALIDUS OPERATING PARTNERSHIP II, LP, a Delaware limited
partnership By:   Carter Validus Mission Critical REIT II, Inc., a Maryland
corporation, its general partner   By:  

/s/ John E. Carter

  Name:  

John E. Carter

  Title:  

CEO

REIT: CARTER VALIDUS MISSION CRITICAL REIT II, INC., a Maryland corporation By:
 

/s/ John E. Carter

Name:  

John E. Carter

Title:  

CEO

INITIAL SUBSIDIARY GUARANTORS: HC-11250 FALLBROOK DRIVE, LLC, a Delaware limited
liability company By:   Carter Validus Operating Partnership II, LP, a Delaware
limited partnership   By:   Carter Validus Mission Critical REIT II, Inc., a
Maryland corporation, its general partner     By:  

/s/ John E. Carter

    Name:  

John E. Carter

    Title:  

CEO

 

9